Title: “Henry Tompkinson” (Samuel Kercheval) to Thomas Jefferson, 13 June 1816
From: Tompkinson”, “Henry,Kercheval, Samuel
To: Jefferson, Thomas


          
            Sir
            N. T. Stephensg 13th June 1816
          
          Altho I have not the honor of being personally known to you, and it is more than probable I never shall, You will have the goodness to pardon the liberty I have taken, of enclosing to you a pamphlet I have lately publishd; shewing the necesity, of calling a convention for the revision and amendment of our State constitution.
          This subject excites considerable interest in this section of the State, and I trust will draw the attention of our eminent of our men, in every quarter of the Commonwealth—Will you pardon me Sir for requesting that you will favor me with your opinion of the merits and demerits of the work enclosed for your inssp inspection.
          
            I have the honor to be Sir Your Most Obt Svt
            H. Tompkinson
          
         